Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 1 of 130




                       EXHIBIT 2
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 2 of 130
Case 9:18-cv-80176-BB Document 346-2 Entered on FLSD Docket 12/20/2019 Page 3 of 130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 4 of 130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 5 of 130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 6 of 130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 7 of 130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 8 of 130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 9 of 130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 10 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 11 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 12 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 13 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 14 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 15 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 16 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 17 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 18 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 19 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 20 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 21 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 22 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 23 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 24 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 25 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 26 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 27 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 28 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 29 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 30 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 31 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 32 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 33 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 34 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 35 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 36 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 37 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 38 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 39 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 40 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 41 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 42 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 43 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 44 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 45 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 46 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 47 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 48 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 49 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 50 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 51 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 52 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 53 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 54 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 55 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 56 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 57 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 58 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 59 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 60 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 61 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 62 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 63 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 64 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 65 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 66 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 67 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 68 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 69 of
                                      130
Case 9:18-cv-80176-BB Document 346-2 Entered on FLSD Docket 12/20/2019 Page 70 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 71 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 72 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 73 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 74 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 75 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 76 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 77 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 78 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 79 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 80 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 81 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 82 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 83 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 84 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 85 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 86 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 87 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 88 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 89 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 90 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 91 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 92 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 93 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 94 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 95 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 96 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 97 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 98 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 99 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 100 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 101 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 102 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 103 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 104 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 105 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 106 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 107 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 108 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 109 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 110 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 111 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 112 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 113 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 114 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 115 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 116 of
                                      130
       Case 9:18-cv-80176-BB Document 346-2
                                      303-2 Entered on FLSD Docket 12/20/2019
                                                                   11/20/2019 Page 117 of
                                             130

       Roche Freedman LLP                                                                                               INVOICE
       vel@rochefreedman.com                                                                               Number                     22

                                                                                                           Issue Date         10/11/2019

                                                                                                           Due Date           11/10/2019

                                                                                                           Matter       Kleiman v. Wright




       Bill To:
       1007 - Ira Kleiman




       Time Entries

        Time Entry                                                              Billed By          Rate    Hours                    Sub

        Time                                                                    Kyle Roche       $900.00   18.20             $16,380 00
        8/1/2019
        Prepare for August 5th hearing; practice direct examination with Dr.
        Edman.

        Time                                                                    Devin (Velvel)   $975.00   14.90             $14,527 50
        8/1/2019                                                                Freedman
        Prepare for evidentiary hearing (review historic testimony, review
        depositions, review expert outlines and cross outlines, conference w/
        team and experts re same)




        Time                                                                    Devin (Velvel)   $975.00   16.20             $15,795 00
        8/2/2019                                                                Freedman
        Prepare for evidentiary hearing (review historic testimony, review
        depositions, review expert outlines and cross outlines, conference w/
        team and experts re same)

        Time                                                                    Kyle Roche       $900.00   16.80             $15,120 00
        8/2/2019
        Prepare for August 5th hearing; build out rough examination of
        Shadders cross; work on direct examination of Dr. Edman.

        Time                                                                    Kyle Roche       $900.00   17.20             $15,480 00
        8/3/2019
                                              rewrite Edman direct per
        conversation with Vel;



        Time                                                                    Devin (Velvel)   $975.00    3.00               $2,925 00
        8/3/2019                                                                Freedman
        Prepare for evidentiary hearing (review historic testimony, review
        depositions, review expert outlines and cross outlines, conference w/
        team and experts re same);




I-22                                                                                                                               Page 1 of 14
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 118 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 119 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 120 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 121 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 122 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 123 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 124 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 125 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 126 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 127 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 128 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 129 of
                                      130
Case 9:18-cv-80176-BB Document 346-2
                               303-2 Entered on FLSD Docket 12/20/2019
                                                            11/20/2019 Page 130 of
                                      130
